DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of remarks, filed 05/03/2022, with respect to claims 3-4,7,13,15-16 and 19 have been fully considered and are persuasive.  The 112(b) rejection of claims 3-4,7,13,15-16 and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1,,3-14 and 16-20 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: Claims are allowable over the prior art of record because none of the references of record either alone or in combination teaches or renders obvious the combination of all elements as claimed.



    PNG
    media_image1.png
    432
    943
    media_image1.png
    Greyscale


As per claim 1, Lee teaches  An emission control driver comprising: a plurality of stages connected to each other in cascade and configured to sequentially output respective emission control signals (Figure 3 shows emission driver 30 having a plurality of stages of ST connected to each other in cascade and outputting emission control signal E), wherein each of the plurality of stages comprises: a first circuit portion configured to generate a first control signal at a first node and a second control signal at a second node based on an input signal and a first clock signal (Figure 7 first circuit 210 generates a first control signal for the first node N2 and a second control signal at second node N3 based on an input signal SSP and the firs clock CLK1); a second circuit portion configured to control a voltage level of the first control signal based on the first control signal and a second clock signal (Figure 7 second circuit 270 controls the voltage level of the first control signal SSP based on the first control signal and the second clock CLK2); a third circuit portion configured to generate a third control signal based on the first control signal, the second control signal, and the second clock signal (Figure 7 third circuit portion generates a third control signal on node N1 based on the first control signal and the second clock signal CLK2); a first output transistor configured to output a first voltage as the emission control signal in response to the first control signal (Figure 7 first output transistor M11 outputting the first voltage VSS as the emission control Signal E in response to the first control signal from node N2); and a second output transistor configured to output a second voltage as the emission control signal in response to the third control signal (Figure 7 second output transistor M10 outputting the second voltage Vdd as the emission control Signal E in response to the third control signal from node N1), and wherein the third circuit portion comprises a first capacitor configured to maintain a substantially constant voltage between both electrodes while each of the plurality of stages outputs the emission control signal (Figure 7 first capacitor C2 maintains a substantially constant voltage between both electrodes while the stages output the emission control signal E).	
Neither of the references of record teaches or renders obvious either alone or in combination the specifics of “wherein the third circuit portion further comprises a floating transistor connected between the second node and the first capacitor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The following is an examiner’s statement of reasons for allowance: Claims are allowable over the prior art of record because none of the references of record either alone or in combination teaches or renders obvious the combination of all elements as claimed.
	As per claim 14, Lee teaches  A display apparatus comprising: a display panel ( Figure 1 display panel)comprising a plurality of pixels (Figure 1 pixels 50); a scan driver configured to supply a scan signal to the plurality of pixels (Figure 1 scan driver 10); a data driver configured to supply a data signal to the plurality of pixels (Figure 1 data driver 20); an emission control driver configured to supply an emission control signal to the plurality of pixels (Figure 1 emission control driver 30); and a timing controller configured to generate control signals to control the scan driver, the data driver, and the emission control driver (Figure 1 timing controller 60), wherein the emission control driver comprises a plurality of stages connected to each other in cascade and configured to sequentially output emission control signals (Figure 3 shows emission driver 30 having a plurality of stages of ST connected to each other in cascade and outputting emission control signal E), wherein each of the plurality of stages comprises: a first circuit portion configured to generate a first control signal at a first node and a second control signal at a second node based on an input signal and a first clock signal (Figure 7 first circuit 210 generates a first control signal for the first node N2 and a second control signal at second node N3 based on an input signal SSP and the firs clock CLK1); a second circuit portion configured to control a voltage level of the first control signal based on the first control signal and a second clock signal (Figure 7 second circuit 270 controls the voltage level of the first control signal SSP based on the first control signal and the second clock CLK2); a third circuit portion configured to generate a third control signal based on the first control signal, the second control signal, and the second clock signal (Figure 7 third circuit portion generates a third control signal on node N1 based on the first control signal and the second clock signal CLK2); a first output transistor configured to output a first voltage as the emission control signal in response to the first control signal (Figure 7 first output transistor M11 outputting the first voltage VSS as the emission control Signal E in response to the first control signal from node N2); and a second output transistor configured to output a second voltage as the emission control signal in response to the third control signal (Figure 7 second output transistor M10 outputting the second voltage Vdd as the emission control Signal E in response to the third control signal from node N1), and wherein the third circuit portion comprises a first capacitor configured to maintain a substantially constant voltage between both electrodes while each of the plurality of stages outputs the emission control signal (Figure 7 first capacitor C2 maintains a substantially constant voltage between both electrodes while the stages output the emission control signal E). 	Neither of the references of record teaches or renders obvious either alone or in combination the specifics of “wherein the third circuit portion further comprises a floating transistor configured to connect or separate the second node and the first capacitor to or from each other in response to the first control signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691